Case 3:20-cv-14957-BRM-DEA Document 1-1 Filed 10/26/20 Page 1 of 44 PagelD: 5

SZAFERMAN, LAKIND, BLUMSTEIN & BLADER, P.C.
By: Stuart A. Tucker, Esq., NJAID# 047561991
A Professional Corporation

Quakerbridge Executive Center

101 Grovers Mill Road, Suite 200
Lawrenceville, New Jersey 08648

(609) 275-0400, Facsimile (609) 275-4511
Attorneys for Plaintiff, Ronald Godbolt

 

RONALD GODBOLT, : SUPERIOR COURT OF NEW JERSEY

: LAW DIVISION - MERCER COUNTY

Plaintiff,
DOCKET NO: MER-L-1675-20
vs.
Civil Action

CARLOS L. SANTANA, UNITED :
STATES POSTAL SERVICE, et al, : SUMMONS

Defendants.

THE STATE OF NEW JERSEY TO THE ABOVE NAMED DEFENDANT (S) :
CARLOS L. SANTANA

The plaintiff, named above, has filed a lawsuit against you
in the Superior Court of New Jersey. The complaint attached to
this summons states the basis for this lawsuit. I£ you dispute
this complaint, you or your attorney must file a written answer
or motion and proof of service with the deputy clerk of the
Superior Court in the county listed above within 35 days from
the date you received this summons, not counting the date you
received it. (The address of each deputy clerk of the Superior
Court is provided.) If the complaint is one in foreclosure,
then you must file your written answer or motion and proof of
service with the Clerk of the Superior Court, Hughes Justice
Complex, CN-971, Trenton, NJ 08625. A $175.00 filing fee
payable to the Treasurer, State of New Jersey, and a completed
Case Information Statement (available from the deputy clerk of
the Superior Court) must accompany your answer or motion when it

is filed. You must also send a copy of your answer or motion to

5070341.1
Case 3:20-cv-14957-BRM-DEA Document 1-1 Filed 10/26/20 Page 2 of 44 PagelD: 6

plaintiff's attorney whose name and address appear above, or to
plaintiff, if no attorney is named above. A telephone call will
not protect your rights; you must file and serve a written
answer or motion (with fee and completed Case Information
Statement) if you want the court to near your defense.

If you do not file and serve a written answer or motion
within 35 days, the court may enter a judgment against you for
the relief plaintiff demands, plus interest and cost of suit.
If judgment is entered against you, the Sheriff may seize your
money, wages or property to pay all or part of the judgment.

If you cannot afford an attorney, you may call the Legal
Service office in the county where you live or the Legal
Services of New Jersey Statewide Hotline at 1-888-LSNJ-LAW (1-
888-576-5529). A list of these offices is provided. If you do
not have an attorney and are not eligible for free legal
assistance, you may obtain a referral to an attorney by calling

one of the Lawyer Referral Services. A list of these numbers is

also provided.

Dated: September 23, 2020

S/ MICHELLE M. SMITH
MICHELLE M. SMITH, CLERK, SUP.CT.

 

Name of Defendant to be served: Carlos L. Santana

Address for Service: 12 Vernetta Lane
Medford, NJ 08055

5070341.1
Cage 3:20-cv-14957-BRM-DEA Document 1-1 Filed 10/26/20 Page 3 of 44 PagelD: 7

LAWYER REFERRAL SERVICES |
LAWYER REFERRAL SERVICES

 

Atlantic County Bar Association Mercer County Bar Association .
Lawyer Referral Service Lawyer Referral Service -
Atlantic County Civil Courts Bldg., 1201 Bacharach Blvd, 12:15 Whitehorse Mercerville Rd., Suite 420,
Atlantic City 084.01 . Hamilton 08619-8894
(609) 346-3444 (609) 585-6200; Fer: (609) 585-5537 '
Internet: www.atcobar.org Internet: www-mercerbar.com
Exec. Dir: Tamara M. Lamb Director: Christine S. Brennan
Email: tamara. lamb@ateobar.org Email: cbrennan@mercerbar.com ;
Bergen County Bar Association Middlesex County Bar Association
Lawyer Referral Service Lawyer Referral Service
Administrator: Lucy Vargues (782) 828-0053 ,
‘ County Bar Associaii Internet: wwwimchalaw.com
| pulse eforral Service” association Exec, Dix: Jonathan P. Cowles
137 High St., 8rd Floor, Mount Holly 08060 imail jcowles@mcbalaw.com
(609) 261-4862; Fax: (609) 261-5423 Administrator: Pattyann Pulda
Internet: www.burlcobar.org Email: ppulda@mchalaw.com
Exec. Dir: Kara E, Edens (609) 261-4542 Mo nmouih Bar Assy ciation
o sociatl he Lawyer Referral Service
oe a Fe eakcciniten Courthouse, Freehold 07728
1040 Kings Hwy. N., Suite 201, Cherry Hill 08084 (732) 431-5544; Fax: (732) 431-2843
(856) 482-0618; Fax: (856) 489-0637 Exec. Dir: Tracey A. Settipane
' Internet: www.camdencountybaxorg Morris County Bar Associati
aniaerey ‘ orris Coun ssociation
Manager: Denise K. Whybark i Lawyer Referral Service (Morris & Sussex Counties)
Cape May County Bar Association 245 South St., Unit 1, Morristown 07960
Lawyer Referral Service , (97:3) 267-6089; Fax (973) 605-8325
Rt. 9, Main St., P.O. Box 425, Coordinator: Yorelis Perez (973) 287-5882

Cape May Court House 08210

Email: yperes@morri tybar.com
(609) 463-0813; Fax: (609) 463-1656 ES eee ane

; emcba@comcust.net Ocean County Bar Association
Internet: www.cmcba.org Lawyer Referral Service
Exec. Dix: Michele DevineHartnett Courthouse, P.O. Box 381, Toms River 08758
(782) 240-3666; Fax: (732) 240-4907
pomberiand Sounty Bar Association Email: ocha@verizon net i.
er Referral Service ae: ‘ :
PO, Box 2974, Vineland 08962 Director: Karin Poola

(856) 696-5550; Fax: (856) 696-5558

iitarnet: ecngbaxorg Passaic County Bar Association

Lawyer Referral Service

Exec, Dir: Lou Ann Ferrari-Brooks Courthouse, 3rd Floor, 401 Grand St., Paterson 07505
Essex County Bar Association a1) ATES

' } Lawyer Referral Servicg bse. Room 8 Secretary: Dianne Grosso

€:.) Essex Coun istoric se,, Room Bol, ». : sepneiaty

_ #10 Dr, Martin Lugher King Jr, Blvd., Newark 07102 Salem County Bar Association

i. abe praphenatey Fax: oae) 622-4341 (858) 985-5629
gs: ernet: www.essexbar.com , , .

3 é ternet: www.salemcount or g/a) directory,
J: Administrator: Kathy Ofray (978) 622-6207, Ext 10 «te Het www.salemcountyburorg/attorney_directory/
} x Gloucester County Bar Association — arom ty Bar Association

* yon soot iy ac ; 325 Historic Courthouse, 3rd Floor, 20 N. Bridge St.,

w. 420. Box 338, Woodbury 08096 P.O. Box 1095, Somerville 08876-1095
Js (050) 848-4589; Paar (866) 884-9580 (908) 685-2923; Fax: (908) 685-9839
¥e Internet: ww w.gcbanj.org . Internet: www.somersetbar.com

: : Exec. Dix: Lyun A. Silverstein (856) 848-4071 Exec, Dir: Carol Ann Winder ;
TE: Hndson County B ar Association Exnail; cawinder@somersetbar.com
se  Luwyer Referral Service - 4 eos
{95 583 Newark Ave. 4th Floor, Jersey City 07306 Ynion County Bar Association
& (201) 798-2727; Fax: (201) 198-1740 Lawyer Referral Service

Email: staff@hcbalaw.com Cowrthouse, 1st Floor, Blizabeth 07207

Internet: wwwihcbalaw.com (908) 853-4715; Fax: (908) 854-8229 .
. Exec. Dir: Lisa Burke (201) 798-4708 Exec, Dir: Jefirey M Clar
‘ Administrator: Tracy Foster
‘ . Hunterdon County Bar Association Hours: Mon.-Thurs, 10 A.M.-1 PAM.
, « Lawyer Referral Service
Y P.O. Box 573, Arnnundale 08801 . Warren County Bar Association
> (908) 200-7822; Fax: (908) 200-7159 Lawyer Referral Service
ee ail: heba@cormeast.net 413 Second St., Belvidere 07823
Hy loternet: wwwhuntcolaw.org (908) 387-1885
| Director: Jenny Plassche Email: info@warrencountyber.org

“, ‘Email: director@huntcolaw.org Exec. Dir: Appointment Pending

 
Case 3:20-cv-14957-BRM-DEA Document 1-1 Filed 10/26/20 Page 4 of 44 PagelD: 8

STATEWIDE

American Civil Liberties Union of NJ. (ACLU-Nd)
P.O. Box 82159, Nowark 07102

(978) 642-2084; Pax: (978) 642-6253

Ennail: intako@aclu-n).org

Internet: www.aclu-n).org

Exec. Dir: Udi Ofer

Legal Dix: Edward Barocas

Conununity Health Law Project
Administrative Office

185 Valley St., South Orange 07079

(978) 275-1175; Fax: (973) 275-6210; TTY: (973) 275-1721
Email: chlpinfo@chlp.org

Internet: www.chlp.org

President/Exec. Dir: Harold Garwin

Disability Rights New Jersey (DRNJ)

210 S. Broad St., 8rd Floor, Trenton 08608

(609) 292-9742; Toll-free (in-state only): (800) 922-7233;
TTY: (609) 633-7106; Fax: (609) 777-0187

Email: advocate@drnj.org

Taternet: www.drnj.org

Exec. Dix: Joseph B. Young

Legal Dix: Susan Saidel

Legal Advocacy for People with Disabilities

t: Formerly New Jersey Protection and Advocacy, Inc.

Education Luw Center
x, 60 Park PL, Suite 800, Newark 07102
1, (978) 624-1815; TTY: (973) 624-4618; Fax: (978) 624-7339
& email: ele@edlawcenter.org’
2 Internet: www.edlawcenter.org
i Exec. Dit David Sciarra; Exail: dsclarraG@edlawcenterorg
es Managing Dir. Theresa Lubm
Broail: thahm@edlawcenter.org
Senior Atty.: Elizabeth Athos
Email: eathos@edlawcenter.org
Atty.: Jessica Levin; Email: jlevin@edlawcenter.org
Dix, of Secondary Reform: Stan Karp
Email; ckarp@edlawcenter.org
Dir. of Education Justice: Molly A. Hunter
Email: mhunter@edlawcenter.org
Policy & Outreach Dix: Sharon Krengel
*. Email skrengel@edlawcenter.org
et. Intake Coordinator: Aimee Roche
: !2) Email: aroche@edlawcenter.org
x1 Research Dir; Danielle Farrie
Email: dfarrie@edlawcenter.org
Receptionist: Diane Gayoso; Email: dgayoso@edlawcenter.org
pets Education matters
92"! Legal Center for Defense of Life, Inc.
4 Franklin St., Morristown 07960 (978) 984-0725
mail: help@legaleenternj.org
Litigation involving Pro Lije Related Issues.

 
   
 
 
 
  
 
   
  
 
 
  
  
 
  
  
  
  
    
  
  
   
  
 
  
   
 
 

 

Legal Services of New Jersey, Inc,
1.00 vere Dr, at Plainfield Ave., Suite 402,
ST aa
my (732) 572-9100; Fax: (732) 672-
oe a Email; Isnj@lsnj.org

i: Internet: wwwilsnj.org

te-President and General Counsel: Melville D, Miller, dr.
ah ees VP, and Asst. General Counsel: Dawn K Miller

V.P.; Claudine M. Langrin

BEN. Department of the Treasury
ys State Office of Legal Services

Special Administrative Services, 50 W. State St.,
O, Box 211, Trenton 08625-0211

9) 292-6262

> Tea SR it lh Sd Na A AS a ARN AA a i kal alata a a Nil Kt

LEGAL AID AND LUGAL SERVICES
LEGAL AID AND LEGAL SERVICES

National Legal Aid & Defender Assn. (NUADA)
Washington Office
1901 Pennsylvania Ave., Suite 500, Washington, DC 20036
(202) 452-0620; Pax: (202) 872-1031
Email: info@nlada.org
Internet: www.nlada.org
Presidenv/C.E.0.: Jo-Ann Wallace
Email: j.wallaco@nlada.org

Civil and Defender Law

New Jersey Protection aud Advocacy, Inc.
See Disability Rights New Jersey (DRNd)

Pro Bono Partnership
300 Lanidex Plz., Suite 3208, Parsippany 07054
(973) 240-6955; Fax: (973) 240-6966
Internet: www.probonopartnership.org
Dir, N.J. Program: Nancy Eberhardt
Email: neberhardtGprobonopartner.org
Senior Staff Attys.:
Christine Michelle Duffy; Email: eduffy@probonopartner.arg
Kent Hansen; Ernail: khansen@probonopartner.org
Aresource center that matches volunteer attorneys with
nonprofit organizations requesting legal assistance.
Also serves New York and Connecticut 1

ATLANTIC COUNTY

Community Health Law Project Atlantic, Camden,
Cape May, Cumberland, Gloucester & Salem Counties
See Camden County

South Jersey Legal Services Inc.
1300 Atlantic Ave., Mezzanine Floor, Atlantic City 08401
(609) 348-4200, Ext. 6350; Fax: (609) 345-6919
Managing Atty.: Triana Rodgers, Ixt, 6313
Email: trodgers@|snj.org
Senior Atty.: Mitchell Moskovits (Consumer Law)
Ext. 6318; Email: mmoskovitz@lsnj.org
Staff Attys.; . *,
Benjamin Fidalgo, Ext. 6828
Email: bfidalgo@|snj.org
James McClain, Uxt. 6811
Email: jmclain@lsnj.org
Katelyn E. McKenzie, Ext, 6829
Email: lemckenzie@lsnj-org
Cassandra Stabbert, Ext. 6322
Email: cstabbert@lsnj.org
Poverty Law

BERGEN COUNTY

Bergen County Community Mental Healih Law Project
One Bergen County Plz., 4th Floor, Hackensack 07601
(201) 684-2762; Fax: (201) 386-6089

Project Dir: Melissa H. DeBartclo

Staff Attys.:
Kelly A. Durkin Harry J. Bats
Anthony Tunnarelli

Mental Health, Social Security Disability, Family Law,
Landlord/Tenant and Other intitlements

Northeast New Jersey Legal Services
Bergen County Division
190 Moore Si., 1st Floor, Hackensack 07601
(201) 487-2166; Fax: (201) 487-3513
Email: nnjls@lsnj.org
Exec. Dir: John EL Fitzgerald
Email: jitzgerald@lsnj.org
Civil
Case 3:20-cv-14957-BRM-DEA Document1-1 Filed 10/26/20 Page 5 of 44 PagelD: 9

 

BURLINGTON COUNTY

Community Health Law Project Mercer &
Burlington Counties
See Mercer County

South Jersey Legul Services, Inc.

107 High St., Mount Holly 08060

(609) 261-1088; Fax: (609) 267-7812

Managing Atty.: Maria Born, Ext, 6726

Email: mborn@lsyj.org

Staff Attys.:
Thomas LaMaina, Ext. 6725; Email: tlamaina@lsnj.org
Saurahb Singal, Ext. 6724; Email: ssingal@lsnj.org
Christopher Vanette, Ext. 6722; Email: evanette@lsnj.org

 

 

CAMDEN COUNTY

Community Health Law Project

Atlantic, Camden, Cape May, Cumberland, Gloucester &
Salera Counties

Station House Office Bldg., Suite 400, 900 Haddon Ave.,
Collingswood 08108

(856) 858-9500; Iax: (856) 858-9545; TTY: (856) 858-9500
Email: collingswood@chlp.org
Managing Atty.: Brian G. Smith
Also serves counties of Atlantic,
Glousester, Salem

Civil legal services for indigent disabled.

South Jersey Legal Services, Inc.
Administrative Offices ;
745 Market St., 2nd Floor, Camden 08102
(856) 964-2010; Fax: (856) 964-0228; TDD: (856) 964-1204
Email: sjls.camden@lsnj.org
Yexec. Dir: Douglas B. Gershuny, Ext. 6209
Email: dgersuny@lsanj.org .
Deputy Dix: Ann M. Gorman, Ext. 6258
Email: agorman@|snj.org
Dir. of Pro Bono Service: Michelle T. Nuciglio, Ext. 6229
Email: mnucighio@lsnj.org
Dix. of Litigation & Advocacy: Kenneth M. Goldman
Ext. 6830; Email: kgoldman@\snj.org
: Family Public Entitlements, Community, Economic
Development, Elder Lew, Housing, Community Legal
Education & Consumer Law
Centralized Intake Unit
745 Market St., Camdan 08102
(856) 964-9400; Fax: (856) 964-9415;
Client Intalce: (800) 496-4570
Managing Atty: Richard Chiumento, Ext. 6831
Email: rchiumento@lsnj.org
Staff Atty: Lynda Yamamoto, Ext, 6216
Email: lyamamoto@lsnj.org
Camden County Neighborhood Office
745 Market St., Camden 08102
(856) 964-2010; Fax: (856) 888-9227
Manes ag Attys.
ElNott Harris, Ext. 6208; Email: eharris@lsnj.org
Olga Pomar (Housing Preservation & Community
Development Coordinator), Ext. 6232
Email: opomardlsnj.org

Senior Attys.:
Housing), Ext. 6253; Email: sbell@lsnj.org

 

 

Cape May, Cumberland,

 

 

 

Sle wi ene:

re

  
    
 

    

=

        
 
 

Sn
te

     
 

x3

irre

    

  

oes

     
    

S

     
       
    
   
 
     
   
    

Te

8.
(

i Sonia B
ey David Podell (Elousing), Ext, 6274; Email: dpodell@lsnj.org
Statf Attys.:

Lujuana M, Lee, Ext, 6284; Email: Nee@lsnj.org
Alan Lesso, Ext. 6236; Email: aleaso@lsnj.org
Abigail Sullivan, Ext. 6221; Email: asullivan@lsnj.org
Senior Citizens Advocate Center
745 Market St., Camden 08102-1117
(856) 964-2010; Pax: (856) 838-9227;
TDD: (856) 964-1204
aAtty.: Thomas Wuersig, Ext. 6227
Email: twuersig@lsnj.org

  

  

    
 
 

 
 
 
  

rons

LEGAL AID AND LEGAL SERVICES

CAPE MAY COUNTY

Community Health Law Project Atlantic, Camden,
Cape May, Cumberland, Gloucester & Salem Couuties

See Camden County

South Jersey Legal Services, Inc.

1261 Route 9, P.O, Bax 785, aabe May Court House 0821

(609) 465-8001; Fax (609) 465-9018
Managing Atty: Elizabeth Cunningham, Ext. 6613
Emil: ecunningham@lsnj.org
Staff Attys.: .
Michelle Altenpohl, Ext, 6619; Email: maltenpoh:!@larj.org
Carol Haig, Ext. 6617; mail: chaig@lsnj.org

Poverty Law

CUMBERLAND COUNTY
Community Health Law Project Atlantic, Camden,
Cape May, Curoberlund, Gloucester & Salem Counties
See Camden County
South Jersey Legal Services, Inc.
415 W. Landis Ave., 2nd Floor, Vineland 08360
(856) 691-0494; Fax: (856) 691-5072
Managing Atty.: Ashley Courtney, Ext. 6487 ‘
Email: acourtney@|snj.org ,
Senior Atty.: Brenda L, Rascher, Ext. 6427
Email brascher@lsnj.org
Staff Attys.:
Tveliz Crespo, Bxt. 6429; Email: icrespo@lsnj.org
Fana Wray Hopkins, Jct, 6433; Eruil: fwruyhopkinsGlunjorg
Charlotte Levias, Ext. 6477; Email: clevns@lsnj.org
Nessa Math, Ext. 6448; Email: nmath@lanj.ory
Lucas Nascimento, Ext. 6440; Email: Inascimento@lsnj.org
Also serves county of Salem.
Workers’ rights (Statewide)

saad

ESSEX COUNTY
Essex County Legal Aid Association
Hall of Records, Room 118,
465 Dr. Martin Luther King dr, Blvd., Newark 07102
(973) 622-0068; Fax: (978) 622-2699
Internet: www.eclaanj.org
Supervising Atty.: Ingrid Enriquez
Atty.: Gladys Moriarty
Client Services Specialist: Maria Roque
Business Admiin.; Robert M. Adler (908) 672-0733
Civil: Lenellord /Tenant, Family, Consumer
Essex-Newark Legal Services
5 Commerce St., 2nd Floor, Newark 07102
(973) 624-4500; Fax: (973) 624-8745
Email: enls@lsnj.org ";
Exec. Dir: Felipe Chavana; Email: ichavanavsisnj.org  ¢
Deputy Dir: Jose Ortiz ,
Managing Atty., Consumer aw; Carlton Lewis
Managing Atty., Elder Law; Rachael M. Baléeo
Managing Aity., Family Law: Diane R. Moxley
Consurner Law, Education Law, Elder Law, Pemily Ley,
Government Benefits, Health Law & Housing Law

gle ets A De
= or te

  
 
   
  
  
  
  
 
 
  
 
 
  
  
    
  
  
   
  
 
    
 
   
 

 

GLOUCESTER COUNTY
Community Health Law Project Atlantic, Camden,
Cape May, Cumberland, Gloucester & Salem Count
See Camden County
South Jersey Legal Services, Ine.
47 Newton Ave., Woodbury 08096
(856) 848-5360; Fax: (856) 853-4259
Managing Atty: Connie M. Sailey, Ext. 6825
Email: csalley@lsnj.org _
Economic Stability and Entitlements Courdins
Lee Ginsburg, Ext. 6246; Email: Iginsburg@'sn).0cg.
Staff Attys . A
Sandra Passaro, Ext. 6829; Email: s assaroWlsnj
Rebecca A. Preuss, Ext. 6830; Emai : rpreuse@ls
Andrew Vezqued-Schroedinger, Ext. 6832
Email: avachroedinger@|snj.org
Limited Civil Matters

       
     
  

 

y

a
Mas ALIt,

te bee SS

 
 
    
  
    
 

 
   
 
 

   
Case 3:20-cv-14957-BRM-DEA Document 1-1 Filed 10/26/20 Page 6 of 44 PagelD: 10

|

HODSON COUNTY

Community Health Law Project Union & Hudson
Counties
See Union County

Northeast New Jersey Legal Services

Hudson County Division

574 Surnumit Ave., Jersey City 07306

(201) 792-6363; Fax; (201) 798-8780

Email: nnjls@lsnj.org ,
Exec. Dir.: John H. Nitzgerald; Mmail: jAtzgerald@lsnj.org
Dix. of Litigation: Greg Diebold ‘
Civil

‘HUNTERDON COUNTY

Legal Services of Northwest J ersey

Hunterdon County .
82 Park Ave., panes 08822-1168

(908) 782-7979; Fax: (308) 782-9761; TDD: (866) 201-867
Kmail: lenwj-hunterdon@lsnj.org

Internet: wwwlsnj.org/lsnw}

Managing Atty.: Alisa Grossman

Civil

MERCER COUNTY

Central Jersey Legal Services, Ine.

Mercer County Division

198 W. State St., Trenton 08608-1103

(609) 695-6249; Pax: (609) 392-7959

Internet: wwwilenj.org/cjls

Exec. Dix: Janice Chapin; Email: jchapin@lsnj.org
Deputy Dir: Susan J. Knispel; Email: sknispel@lsnj.org
Civil

Community Health Law Project
Mercer & Burlington Counties
225 E. State St., Suite 5, Tranton 08608
§ (609) $92-5553; Fax: (609) 392-5369; TLY: (609) 392-5369
’; Email: trenton@chlp. org
I . Manaying Atty: Stuart HL Weiner
y. Also serves county of Burlington

 

   
  
 
  
    
   
      
   
   
   
  
    
     
   
  
  

MIDDLESEX COUNTY

* Central J ersey Legal Services Inc,
.&& $833Middlesex County Division
3 f. 317 George St., Suite 201, New Brunswick 08901-2006
Be (732) 249-7600; Fax: (7325 249-7966
" Internet: www. j.org/ejls
Director: Janica Chapin; Email: jchapin@lsnj.org
Middlesex County Division—Perth Amboy Office
813 State St., Room 808, Perth Amboy 08861-4117
(732) 824-1618; Fax: (782) 324-6253
ternet; www.lspj.org/ejls
Managing Atty.: Russell Gale
Rutgers University
Office of Student Legal Services
Bishop Housa, 115 College Ave., New Brunswick 08901
(848) 932-4529
Internet: http /irasls.rutgers.edu
Director: Donald C. Heilman
Provides « wide range of services to Rutgers students

MONMOUTH COUNTY

fe Commaunity Health Law Project
Monmouth & Ocean Counties
a 1 Main St, Suite 413, Eatontown 07724
WEN: (732) 880-1012; Fax: (732) 380-1015
mail: eatontown@chlp.org
] ging Aitty.: Madeleine Coghlan
‘Also serves county of Ocean

 
  

    

 

 
 
 
 
 

LEGAL AID AND) LEGAL SERVICES

Legal Aid Society of Moumouth County

* 2407 Rt. 66, P.O, Box 2006, Ocean 07712

(732) 869-5619

Director: Valerie Hemhauser

Civil Law

South Jersey Legal Services, Inc,

303 W. Muin St., 1st Floor, Freehold 07728
(782) 414-6750; Fax: (732) 414-6757

Managing Atty.: Alicia Williams, Ext. 6513
Email: afwilliams@lsnj.org

Staff Attys:

Justine Digeronimo, Ext. 6512; Eons): jdigecontaoGlsyj.org
Cadence Hulme, Ext, 6521; Bmail: chulme@lsnj.org
Michael Perez, Ext, 6511; Email: mperez@lenj.org
Troy Torres, Ext, 6510; Email: ttorres@lanj.org

Asst, Pro Bono Coordinator:
Kristine Carrenceju-Gurski, Ext. 6516
Email; kegurski@|snj.org

MORRIS-COUNTY

Legal Aid Society of Morris County
See Legal Services of Northwest Jersey

Legal Services
Morris Coun

30 Schuyler PL, 2nd Floor, PO. Box 900, Morristown 07963-0900
(978) 286-6911; Fax: (973) 605-8991

Email: lsnwj-morris@lsnwj.org

Internet; www.lsnj.org/snwj

Program Dix: Gerald RB. Brennan

Civil

of Northwest Jersey

OCEAN COUNTY

Community Health Law Project Monmouth & Ocean
ounties
See Monmouth County

South Jersey Legal Services, Inc.

215 Main St., Toms River 08763

(782) 608-7794; Fax: (732) 608-9636

Managing Atty.: Natasha McLaurin, Ext, 6565
Email: nmclaurin@lsnj.org

Staff Attys.:
Christopher Benson, Ext, 6560; Email: chenson@lsnj.org

tatokunbo Emmanuel, Ext. 6564; Exnail: ccmmanuel@lsnj.ong

Ashley Manto, Ext, 6567; Email: amanto@lanyj.org
Elnora Ocansey, Iext. 6562; Email: cocansey@lanj.org

PASSAIC COUNTY

Community Health Law Project Kesex & Passaje Cowuties
See Essex County

Northeust New J ersey Legal Services
Passaic County Division '
152 Market St., 6th Floor, Paterson 07505
(978) 523-2900; Fux: (9735 523-9002
Email: nnjls@lsnj.org

Deputy Dix: Leah Ashe

SALEM COUNWY
Community Health Law Project Atlantic, Camden,

Cape May, Cumberland, Gloucester & Salem Counties
See Caraden Goan, ’

South Jersey opal Services, Inc.
See Cumberland County

  
 

 

 

 

 

 

 

 

a ee el ee

PPP

Case 3:20-cv-14957-BRM-DEA Document 1-1 Filed 10/26/20 Page 7 of 44 PagelD: 11

LEGAL AM AND LEGAL SERVICES

 

 

SOMERSET COUNTY

Legal Services of Northwest Jersey

Somerset County

34 W, Main St., Suite 301, Somerville 088

(908) 231- 0840; Fax: (908) 231-6780; TDD: fs86) 201-3672
Imai: Isnw}-somerset@lanj.org

Internet: www.lsnj.org/lenwj

Exec. Dix: Diane K Smith; Email: lsnwj-admin@lspj.org
Program Dir: Carol ¥. Spicer .0.

SUSSEX COUNTY

Legal Services of Northwest Jersey

Sussex County

18 Church St., Suite 120, Newton 07860-1702

(978) 883- 7400; Fux: (978) 383-8469; TDD: (866) 201-3672
Email: lenwj-sussex@lsn). org

Internet: wwwilsnj.org/lsnwj

Managing Atty.: Victoria Reiners

 

 

UNION COUNTY
one Jersey Legal Services, Inc.
Union County Division

60 Prince St., Elizabeth 07208

(908) 354-4840; Fax: (908) 864-4361

Toternet: www.lsvj.org/cjls

Deputy Dix: Debbie Morgan; Email: dmorgan@!snj.arg

Civil

Community Health Law Project

Union & Hudson Counties

65 Jefferson Ave., Suite 402, Elizabeth 07201

08) 355-8282; Fax: (908) 355- 3724; TITY: (808) 355-8369
Email: 1: elizabeth @chlp. org

Managing Atty.: Stacy M. Noonan

Also serves county of Hudson

Limited Civil legal services for low-income disabled and

elderiy (Union only)

WARBEN COUNTY

Legal Serviens © a ea Jersey
Warren. County D:

91 Front St., Mslyiders 07823- 0065
(908) 475: 20:10; Fax: (908) 475-1719
Email: Isnwj-wazren@lsny. org
Internet: www.lspj.org/lsnw}
Managing Atty: Grace E. Kelly

, TDD: (866) 201-3672

 

 

  

 
 
Case 3:20-cv-14957-BRM-DEA Document 1-1 Filed 10/26/20 Page 8 of 44 PagelD: 12

SZAFERMAN, LAKIND, BLUMSTEIN & BLADER, P.C.
By: Stuart A. Tucker, Esq., NJAID# 047561991
A Professional Corporation

Quakerbridge Executive Center

101 Grovers Mill Road, Suite 200
Lawrenceville, New Jersey 08648

(609) 275-0400, Facsimile (609) 275-4511
Attorneys for Plaintiff, Ronald Godbolt

 

RONALD GODBOLT, > SUPERIOR COURT OF NEW JERSEY
LAW DIVISION - MERCER COUNTY
Plaintiff,
DOCKET NO:
vs.
Civil Action

CARLOS L. SANTANA, UNITED ;
STATES POSTAL SERVICE, ; COMPLAINT AND JURY DEMAND
JOHN/JANE DOE 1-100, ABC :
CORPORATION 1-100, and xyz
PARTNERSHIP 1-100,
representing one or more
fictitious individuals or
entities, individually,
jointly, and severally,
JOHN/JANE DOE 101-200, ABC
CORPORATION 101-200, and xyz
PARTNERSHIP 101-200,
representing one or more
fictitious persons or
entities consisting of
Directors, Officers,
Principals, Partners, Boards,
Board Members or
Representatives or Agents,
individually, jointly, and
severally,

Defendants.

 

Plaintiff, RONALD GODBOLT, residing at 430 Cleveland
Avenue, in the City of Trenton, County of Mercer, and State of

New Jersey 08629, by way of Complaint, states:

5020747.1

 
Case 3:20-cv-14957-BRM-DEA Document 1-1 Filed 10/26/20 Page 9 of 44 PagelD: 13

IDENTIFICATION OF THE PARTIES

1. Plaintiff, RONALD GODBOLT, reside at 430 Cleveland
Avenue, in the City of Trenton, County of Mercer, and State of
New Jersey 08629,

2. Defendant, CARLOS lL. SANTANA, resides at 12 Vernetta
Lane, in the Township of Medford, County of Burlington, and
State of New Jersey 08055. Said Defendant is the driver of a
motor vehicle that struck the vehicle operated by Plaintiff,
RONALD GODBOLT. At the time of the accident, said Defendant was
employed by Defendant, UNITED STATES POSTAL SERVICE, and was
operating within the Scope of his employment.

Se Defendant, UNITED STATES POSTAL SERVICE, is a
government entity doing business at 20 South Montgomery Street,
in the CLEY Of Trenton, County of Mercer, and State of New
Jersey 08608. Said Defendant is the owner of a motor vehicle
that struck the vehicle Operated by Plaintiff, RONALD GODBOLT.
At the time was the accident, said Defendant employed Defendant,
CARLOS L. SANTAN.

FIRST COUNT - NEGLIGENCE

4, Plaintiff repeats the allegations contained in this
complaint and makes same part of this count as if fully set
forth herein.

5. On or about the 11 day of October, 2018, Plaintiff,

RONALD GODBOLT, was the restrained driver of a motor vehicle

5020747.1
Case 3:20-cv-14957-BRM-DEA Document 1-1 Filed 10/26/20 Page 10 of 44 PagelD: 14

owned by him and lawfully proceeding north on Route 29 in the
vicinity of its intersection with Lee Avenue in the City of
Trenton, County of Mercer, and State of New Jersey.

6. At said time and place, Defendant, CARLOS L. SANTANA,
residing at 12 Vernetta Lane, in the Township of Medford, County
of Burlington, and State of New Jersey 08055, was operating a
motor vehicle in the same area as Plaintiff, RONALD GODBOLT.

7. Said vehicle was operated, controlled, and possessed
by Defendant, CARLOS L. SANTANA.

8. Defendant, CARLOS L. SANTANA, operated, controlled,
maintained, caused to be placed, and serviced the vehicle ina
negligent, careless, reckless, and wanton manner causing same to
strike and collide with the motor vehicle operated by Plaintiff,
RONALD GODBOLT.

9. The accident in question occurred as a direct and
proximate result of the negligent activity of Defendant, CARLOS
L. SANTANA.

10. Defendant, CARLOS L. SANTANA, operated said vehicle on
Said occasion in violation of N.J.S.A. 39:4-97 and other motor
vehicle laws of the State of New Jersey.

ll. As a direct and proximate result of the negligence of
Defendant, CARLOS L. SANTANA, Plaintiff, RONALD GODBOLT, was
caused to suffer and sustain severe, disabling, and permanent

injuries, and has and will in the future be caused to obtain

5020747.1
Case 3:20-cv-14957-BRM-DEA Document 1-1 Filed 10/26/20 Page 11 of 44 PagelD: 15

medical treatment, and has been and will in the future be caused
to refrain from his normal pursuits.
WHEREFORE, Plaintiff, RONALD GODBOLT, demands judgment

against Defendant, CARLOS L. SANTANA, for:

A. General damages;

B, Compensatory damages;

Cc. Cost and interest;

D. Attorney’s fees;

Eis Any other relief the Court deems just and equitable.

SECOND COUNT - NEGLIGENT ENTRUSTMENT AND MAINTENENCE

12. Plaintiff repeats the allegations contained in this
complaint and makes same part of this count as if fully set
forth herein.

13. Defendant, UNITED STATES POSTAL SERVICE, as the
registered owner of the motor vehicle operated by Defendant,
CARLOS L. SANTANA, at the time of the subject accident, gave
permission and approval to said Defendant to operate said
vehicle.

14. At the time Defendant, UNITED STATES POSTAL SERVICE,
gave this permission and approval to Defendant, CARLOS L.
SANTANA, Defendant, UNITED STATES POSTAL SERVICE, knew or should
have known that Defendant, CARLOS L. SANTANA, was a negligent,

careless, reckless, and/or willful and wanton driver.

5020747.1

 
Case 3:20-cv-14957-BRM-DEA Document 1-1 Filed 10/26/20 Page 12 of 44 PagelD: 16

15. Defendant, UNITED STATES POSTAL SERVICE, controlled,
maintained, and entrusted the motor vehicle in a negligent,
careless, reckless, and wanton manner causing same to collide
with Plaintiff.

16. As a direct and proximate result of Defendant, UNITED
STATES POSTAL SERVICE’s negligent entrustment of its vehicle to
Defendant, CARLOS L. SANTANA, Plaintiff, RONALD GODBOLT, was
caused to suffer and sustain severe, disabling, and permanent
injuries, and has and will in the future be caused to obtain
medical treatment, and has been and will in the future be caused
to refrain from his normal pursuits.

WHEREFORE, Plaintiff, RONALD GODBOLT, demands judgment

against Defendant, UNITED STATES POSTAL SERVICE, for:

A. General damages;

B. Compensatory damages;
C. Cost and interest;

D. Attorney’s fees;

E. Any other relief the Court deems just and equitable.
THIRD COUNT - AGENCY (RESPONDEAT SUPERIOR)

17. Plaintiff repeats the allegations contained in this
complaint and makes same part of this count as if fully set
forth herein.

18. Defendant, UNITED STATES POSTAL SERVICE, authorized

and/or gave permission and approval to Defendant, CARLOS L.

5020747.1
Case 3:20-cv-14957-BRM-DEA Document 1-1 Filed 10/26/20 Page 13 of 44 PagelD: 17

SANTANA, as its agent, servant, and/or employee acting on its
behalf, to operate its vehicle for purposes of conducting its
business.

19. Defendant, UNITED STATES POSTAL SERVICE, is
vicariously liable and liable under the theory of respondeat
superior for the actions of Defendant, CARLOS L. SANTANA, while
he was operating the vehicle it owned and/or permitted to be
used to conduct its business in a negligent, careless, reckless,
and/or wanton manner thereby Causing the subject accident.

20. As a direct and proximate result of the negligence,
carelessness, recklessness, and/or wanton conduct of Defendants,
UNITED STATES POSTAL SERVICE and CARLOS L. SANTANA, Plaintiff,
RONALD GODBOLT, was caused to suffer and sustain severe,
disabling and permanent injuries, has and will in the future be
caused to obtain medical treatment and has been and will in the
future be caused to refrain from his normal pursuits.

WHEREFORE, Plaintiff, RONALD GODBOLT, demands judgment

against Defendant, UNITED STATES POSTAL SERVICE, for:

A. General damages;

B. Compensatory damages;

C: Cost and interest;

Ds Attorney’s fees;

E. Any other relief the Court deems just and equitable.

5020747.1
Case 3:20-cv-14957-BRM-DEA Document 1-1 Filed 10/26/20 Page 14 of 44 PagelD: 18

FOURTH COUNT - NEGLIGENCE (Fictitious Defendants)

21. Plaintiff repeats the allegations contained in this
complaint and makes same part of this count as if fully set
forth herein.

22. At all times hereinafter mentioned, Defendant,
JOHN/JANE DOE 1-100, ABC CORPORATION 1-100, XYZ PARTNERSHIP 1-
100, representing one or more fictitious individuals or
entities, individually, jointly, and severally, JOHN/JANE DOE
101-200, ABC CORPORATION 101-200, and XYZ PARTNERSHIP 101-200,
representing one or more fictitious persons or entities
consisting of Directors, Officers, Principals, Partners, Boards,
Board Members or Representatives or Agents, individually,
jointly, and severally, caused to be operated, controlled,
maintained, and/or serviced a vehicle in a careless, reckless,
intentional, and wanton manner which caused the motor vehicle
accident which is the subject of this lawsuit.

23. At all times hereinafter mentioned, Defendant,
JOHN/JANE DOE 1-100, ABC CORPORATION 1-100, and XYZ PARTNERSHIP
1-100, representing one or more fictitious individuals or
entities, individually, jointly, and severally, was acting as an
agent, servant, and/or employee of Defendants, JOHN/JANE DOE
101-200, ABC CORPORATION 101-200, and XYZ PARTNERSHIP 101-200,
representing one or more fictitious persons or entities

consisting of Directors, Officers, Principals, Partners, Boards,

5020747.1

 
Case 3:20-cv-14957-BRM-DEA Document 1-1 Filed 10/26/20 Page 15 of 44 PagelD: 19

Board Members or Representatives or Agents, individually,
jointly, and severally.

24. At all times hereinafter mentioned, Defendant,
JOHN/JANE DOE 101-200, ABC CORPORATION 101-200, and XYZ2
PARTNERSHIP 101-200, representing one or more fictitious persons
or entities consisting of Directors, Officers, Principals,
Partners, Boards, Board Members or Representatives or Agents,
individually, jointly, and severally, negligently entrusted the
motor vehicle to JOHN/JANE DOE 1-100, ABC CORPORATION 1-100, and
XYZ PARTNERSHIP 1-100, representing one or more fictitious
individuals or entities, individually, jointly, and severally.

25. As a result of the negligence, recklessness,
carelessness, wanton, and intentional operation, control, and
use of the vehicle of the Defendant, JOHN/JANE DOE 1-100, ABC
CORPORATION 1-100, XYZ PARTNERSHIP 1-100, representing one or
more fictitious individuals or entities, individually, jointly,
and severally, JOHN/JANE DOE 101-200, ABC CORPORATION 101-200,
and XYZ PARTNERSHIP 101-200, representing one or more fictitious
persons or entities consisting of Directors, Officers,
Principals, Partners, Boards, Board Members or Representatives
or Agents, individually, jointly, and severally, Plaintiff,
RONALD GODBOLT, was caused to suffer and sustain severe,
disabling, and permanent injuries, and has and will in the

future be caused to obtain medical treatment, and has been and

5020747.1
Case 3:20-cv-14957-BRM-DEA Document 1-1 Filed 10/26/20 Page 16 of 44 PagelD: 20

will in the future be caused to refrain from his normal
pursuits.

WHEREFORE, Plaintiff, RONALD GODBOLT, demands judgment
against Defendant, JOHN/JANE DOR 1-100, ABC CORPORATION 1-100,
XYZ PARTNERSHIP 1-100, representing one or more fictitious
individuals or entities, individually, jointly, and severally,
JOHN/JANE DOE 101-200, ABC CORPORATION 101-200, and xyz
PARTNERSHIP 101-200, representing one or more fictitious persons
or entities consisting of Directors, Officers, Principals,
Partners, Boards, Board Members or Representatives or Agents,

individually, jointly, and severally, for:

A. General damages;

B. Compensatory damages;

Cs Cost and interest;

D. Attorney’s fees;

EB. Any other relief the Court deems just and equitable.
CERTIFICATION

PLEASE TAKE NOTICE pursuant to the provisions of R.4:5-1,
the undersigned attorney certifies that this matter is not the
subject of any other action pending in any court or arbitration
proceeding, nor is any other action or arbitration proceeding
contemplated, and all known necessary parties have been joined

in this action.

5020747.1
Case 3:20-cv-14957-BRM-DEA Document 1-1 Filed 10/26/20 Page 17 of 44 PagelD: 21

NOTICE PURSUANT TO RULES 1:5-1(a) AND 4:17-4(c)

PLEASE TAKE NOTICE that the undersigned attorney, counsel
for Plaintiff, hereby demands pursuant to R. 1:5-l(a) and R.
4:17-4(c), that each party herein serving pleadings and
interrogatories and receiving answers thereto, serve copies of
all such pleadings and answered interrogatories received from
any party, including any documents, papers and other materials
referred to therein, upon the undersigned attorney, and take
notice that this is a continuing demand.

DEMAND FOR ANSWERS TO INTERROGATORIES

PLEASE TAKE NOTICE pursuant to R.4:17-1(b), Plaintiff
hereby demands that Defendants provide answers to the uniform
Interrogatories set forth in Form Cc and Form C(1)of Appendix II
of the Rules Governing the Courts of the State of New Jersey.

DEMAND FOR ANSWERS TO SUPPLEMENTAL INTERROGATORIES

PLEASE TAKE NOTICE pursuant to R.4:17, Plaintiff hereby
demands that the Defendants provide answers to the Supplemental
Interrogatories attached herein.

DEMAND TO ANSWER NOTICE TO PRODUCE

PLEASE TAKE NOTICE pursuant to R.4:18-1, Plaintiff hereby

requests that the Defendants respond to the Notice to Produce

attached herein within the time prescribed by the Court Rules.

10
5020747.1
Case 3:20-cv-14957-BRM-DEA Document 1-1 Filed 10/26/20 Page 18 of 44 PagelD: 22

REQUEST FOR DISCOVERY OF INSURANCE
PLEASE TAKE NOTICE pursuant to R.4:10-2(b) demand is hereby
made that Defendants respond to the Request for Discovery of
Insurance attached herein.

CERTIFICATION PURSUANT TO AUTOMOBILE INSURANCE COSTS
REDUCTION ACT OF 1998

PLEASE TAKE NOTICE this action is filed pursuant to the
requirements of the Automobile Insurance Costs Reduction Act of
1998.

DESIGNATION OF TRIAL COUNSEL

PLEASE TAKE NOTICE that attorney, Stuart A. Tucker,
Esquire, is hereby designated as trial counsel in the above
Captioned litigation for the firm of SZAFERMAN, LAKIND,
BLUMSTEIN & BLADER, P.C.

JURY DEMAND

PLEASE TAKE NOTICE that Plaintiff hereby demands a trial by
jury as to all issues so triable.

NOTICE PURSUANT TO R.1:7-1 (b)

PLEASE TAKE NOTICE Plaintiff intends to utilize the time-
unit basis for calculating unliquidated damages in Plaintiff's
closing statement to the jury and the Court.

NOTICE OF DISCOVERY DEPOSITIONS SUBJECT TO AUDIOVISUAL RECORDING
PURSUANT TO R.4:14-1, ET SEQ.

PLEASE TAKE NOTICE that in accordance with the Rules

Governing the Courts of the State of New Jersey, Pursuant to

11
5020747.1
Case 3:20-cv-14957-BRM-DEA Document 1-1 Filed 10/26/20 Page 19 of 44 PagelD: 23

R.4:14-1, et seq., each discovery deoosition conducted shall be
Subject to audiovisual recording pursuant to R.4:14-9. This

notice is being served in accordance with R.4:14-2(a) and R.4-

14-9 (b).

SZAFERMAN, LAKIND, BLUMSTEIN
& BLADER, P.C.
Attorneys for Plaintiff

By: /s/ Stuart A Tucker

Stuart A. Tucker, Esquire

Dated: September 22, 2020

 

12
5020747.1
Case 3:20-cv-14957-BRM-DEA Document 1-1

SZAFERMAN, LAKIND, BLUMSTEIN & BLADER,
NJAID# 047561991

By: Stuart A. Tucker, Esq.,
A Professional Corporation
Quakerbridge Executive Center
101 Grovers Mill Road, Suite 200
Lawrenceville, New Jersey 08648
(609) 275-0400, Facsimile (609)
Attorneys for Plaintiff,

 

RONALD GODBOLT,

Plaintiff,
vs.

CARLOS L. SANTANA, UNITED
STATES POSTAL SERVICE,
JOHN/JANE DOE 1-100, ABC
CORPORATION 1-100, and XYZ
PARTNERSHIP 1-100,
representing one or more
fictitious individuals or
entities, individually,
jointly, and severally,
JOHN/JANE DOE 101-200, ABC
CORPORATION 101-200, and XYZ
PARTNERSHIP 101-200,
representing one or more
fictitious persons or
entities consisting of
Directors, Officers,
Principals, Partners,
Board Members or
Representatives or Agents,
individually, jointly, and
severally,

Boards,

Defendants.
Pursuant to R. 4:17-1(b) (ii),

each Defendant provide answers to

set forth in Form C and Form C(1)

Filed 10/26/20 Page 20 of 44 PagelD: 24

PC.

275-4511
Ronald Godbclt

SUPERIOR COURT OF NEW JERSEY
LAW DIVISION - MERCER COUNTY

DOCKET NO:
Civil Action
PLAINTIFF’S DEMAND FOR

UNIFORM AND SUPPLEMENTAL
INTERROGATORIES

Plaintiff hereby demands that
the Uniform Interrogatories

of Appendix II, and

Supplemental Interrogatories attached hereto.

5020747.1
Case 3:20-cv-14957-BRM-DEA Document 1-1 Filed 10/26/20 Page 21 of 44 PagelD: 25

Pursuant to R. 4:17-4(b), each Defendant shall serve
answers upon Plaintiff within 60 days from the date that this

Demand was served.

SZAFERMAN, LAKIND, BLUMSTEIN
& BLADER, P.C.
Attorneys for Plaintiff

By: /s/ Stuart A Tucker

 

Stuart A. Tucker, Esquire

Dated: September 22, 2020

 

5020747.1

 
Case 3:20-cv-14957-BRM-DEA Document 1-1 Filed 10/26/20 Page 22 of 44 PagelD: 26

SUPPLEMENTAL INTERROGATORIES

1. Provide comprehensive details of any prior or subsequent
motor vehicle accidents or lawsuits in which you have been
involved, including, without limitation, the facts of the
incident, any injuries alleged, the parties involved, and, if
litigated, the name of the Suit, the venue, and Court docket
number.

RESPONSE:

Zs Please state in detail your itinerary on the date of the

auto accident, including each place at which you were present,
your length of stay at each such place, and a detailed account
of whom you saw and what you did at each such place.

RESPONSE:

5020747.1

 
Case 3:20-cv-14957-BRM-DEA Document 1-1 Filed 10/26/20 Page 23 of 44 PagelD: 27

3. If you contend that the personal injuries of Plaintiff were
not caused by the collision with your vehicle, state with
particularity the facts upon which you base your contention.

RESPONSE:

4, Please identify all persons to whom you have given signed
statements regarding the auto accident, the date thereof, and
the name of the person in whose custody each is at this time.

RESPONSE:

5020747.1
Case 3:20-cv-14957-BRM-DEA Document 1-1 Filed 10/26/20 Page 24 of 44 PagelD: 28

5. If you contend that Plaintiff acted in such a manner as to
cause or contribute to the personal injuries, state all facts
upon which you rely to demonstrate this.

RESPONSE:

6. Please state whether you consumed any drugs, medicines, or
alcoholic beverages within twenty-four (24) hours prior to said
occurrence, the place where such drugs, medicines, or alcoholic
beverages were obtained, the nature of the drugs, medicines, or
alcoholic beverages, and the amount thereof.

RESPONSE:

5020747.1
Case 3:20-cv-14957-BRM-DEA Document 1-1 Filed 10/26/20 Page 25 of 44 PagelD: 29

7. Please state whether you were under the care of a physician
at the time of the auto accident. If so, please state the name
and address of your physician, specify the illness or condition
for which you were treated, and list any prescribed medication.

RESPONSE:

8. Please state in detail all actions you took or attempted to
take to avoid the auto accident.

RESPONSE:

5020747.1

 

 
Case 3:20-cv-14957-BRM-DEA Document 1-1 Filed 10/26/20 Page 26 of 44 PagelD: 30

9. Please state whether your driver’s license has ever been

suspended and state the date of suspension(s), reason for the
suspension, and the name and address of the court that issued

the suspension.

RESPONSE:

10. Please state whether you were issued any motor vehicle
summonses in connection with the accident and state: the court,
summons number, disposition, and whether it was with or without
civil reservation.

RESPONSE:

5020747.1

 
Case 3:20-cv-14957-BRM-DEA Document 1-1 Filéd 10/26/20 Page 27 of 44 PagelD: 31

CERTIFICATION

I hereby certify that the copies of the reports annexed
hereto provided by either treating physicians or proposed expert
witnesses are the exact copies of the entire report or reports
provided by them; that the existence of other reports of said
doctors or experts, either written or oral, are unknown to me,
and if such become later known or available, I shall serve them
promptly on the propounding party.

I certify that the foregoing statements made by me are

true. I am aware that if the foregoing statements made by me are
willfully false, I am subject to punishment.

By:

 

CARLOS L. SANTANA

Dated:

5020747.1
Case 3:20-cv-14957-BRM-DEA Document 1-1 Filed 10/26/20 Page 28 of 44 PagelD: 32

CERTIFICATION

I hereby certify that the copies of the reports annexed
hereto provided by either treating physicians or proposed expert
witnesses are the exact copies of the entire report or reports
provided by them; that the existence of other reports of said
doctors or experts, either written or Oral, are unknown to me,
and if such become later known or available, I shall serve them
promptly on the propounding party.

I certify that the foregoing statements made by me are

true. I am aware that if the foregoing statements made by me are
willfully false, I am subject to punishment.

By:

 

UNITED STATES POSTAL
SERVICE

Dated:

5020747.1
Case 3:20-cv-14957-BRM-DEA Document 1-1 Filed 10/26/20 Page 29 of 44 PagelD: 33

SZAFERMAN, LAKIND, BLUMSTEIN & BLADER, P.C.
By: Stuart A. Tucker, Esq., NJAID# 047561991

A Professional Corporation
Quakerbridge Executive Center

101 Grovers Mill Road, Suite 200
Lawrenceville, New Jersey 08648
(609) 275-0400, Facsimile (609)

275-4511

Attorneys for Plaintiff, Ronald Godbolt

 

RONALD GODBOLT,
Plaintiff,
vs.

CARLOS L. SANTANA, UNITED
STATES POSTAL SERVICE,
JOHN/JANE DOE 1-100, ABC
CORPORATION 1-100, and XYZ
PARTNERSHIP 1-100,
representing one or more
fictitious individuals or
entities, individually,
jointly, and severally,
JOHN/JANE DOE 101-200, ABC
CORPORATION 101-200, and XYZ
PARTNERSHIP 101-200,
representing one or more
fictitious persons or
entities consisting of
Directors, Officers,
Principals, Partners, Boards,
Board Members or
Representatives or Agents,
individually, jointly, and

 

SUPERIOR COURT OF NEW JERSEY
LAW DIVISION ~- MERCER COUNTY

DOCKET NO:

Civil Action

PLAINTIFF’S DEMAND FOR
NOTICE TO PRODUCE

severally,
Defendants.
INSTRUCTIONS FOR USE
Ly In producing the documents designated below, you are

requested to furnish all documents known or available to you

regardless of whether a document is currently in your

possession, custody or control,

5020747.1

or that of your attorneys,
Case 3:20-cv-14957-BRM-DEA Document 1-1 Filed 10/26/20 Page 30 of 44 PagelD: 34

employees, agents, investigators or other representatives, or is
otherwise available to you.
2. If for any reason, you are unable to produce in full

any document requested:

a. Produce each such document to the fullest extent
possible;
b. Specify the reasons for your inability to produce

the remainder; and
Gq. State in detail whatever information, knowledge or
belief you have concerning the whereabouts and
substance of each document not produced in full.
3. If any document requested was at one time in
existence, but is no longer in existence, please state for each

document as to which that is the case:

a The type of document;
b. The types of information contained therein;
Cc. The date upon which it cease to exist;

d. The circumstances under which it ceased to exist;
e. The identity of all persons having knowledge of the
circumstances under which it ceased to exist; and
fs The identity of all persons who have knowledge or
who had knowledge of the contents thereof.
4, For each document requested which you are unable to

produce and which was at any time within your possession,
custody or control, or to which you had access at any time,
specify in detail:
a. The nature of the document, e.g., letter,
memorandum, etc.;
b. The author of the document;
All recipients of the document;
A summary of the information contained in the

document;

5020747.1

 
Case 3:20-cv-14957-BRM-DEA Document 1-1 Filed 10/26/20 Page 31 of 44 PagelD: 35

5.

document,

The date on which you lost, relinquished or
otherwise ceased to have possession, custody or
control of, or access to the document;

Identify all persons having knowledge of the
circumstances whereby you lost, relinquished or
otherwise ceased to have possession, custody or
control of, or access to, the document;

Identify all persons who have or have had knowledge

of the contents of the document, in full or in part.

In the event you seek to withhold or do withhold any

in whole or in part, on the basis that it is not

subject to discovery, produce a list of all such documents, and

as to each document state:

6.

The name of each author, writer, sender or initiator
of each such document;

The name of each recipient, addressee or party to
whom such document was sent or intended to be sent;
The name of each and every person who received a
copy of the document;

The date of the document, or if no date appears on
the document, the date the document was prepared;
The title of the document, or if it has no title,
then such other description of the document and its
subject matter as shall be sufficient to identify
the document; and

The grounds claimed for withholding the document
from discovery, e.g., attorney -client privilege,

and the factual basis for the claim.

As to each document produced, you are requested to

designate the paragraph and subparagraph of this request which

each such document is responsive.

5020747.1

 
Case 3:20-cv-14957-BRM-DEA Document 1-1 Filed 10/26/20 Page 32 of 44 PagelD: 36

7. This request is a continuing one, and requires that
you produce all responsive documents and tangible objects
whenever you obtain or become aware of them, even if they are
not in your possession or available to you on the date you first
produce documents pursuant to this request.

DEFINITIONS

1. “Defendant(s),” “you” or “yours” means the
Defendant(s) in the above-captioned matter, and the past and
present employees, representatives, agents or attorneys of the
Defendant(s).

2 “Any,” “each” and “all” shall be read to be all
inclusive, and to require the production of each and every
document (as hereinafter defined) responsive to the particular
request for production in which such term appears.

3. “And” and “or” and any other conjunctions or
disjunction used herein shall be read both conjunctively and
disjunctively so as to require the production of all documents
(as hereinafter described) responsive to all or any part of each
particular request for production in which any conjunction or
disjunction appears.

4, “Person” means an individual, firm, corporation,
association, organization, partnership, proprietorship,
corporation, L.L.C., or any other legal entity.

5. The term “document” includes all electronic media or
other tangible forms in which information is stored and includes
all written or graphic matter of every kind and description,
however produced or reproduced, WHETHER DRAFT OR FINAL, original
Or reproduction, including, but not limited to correspondence,
memoranda, notes, films, videos, transcripts, contracts,
agreements, licenses, memoranda of telephone conversations or
personal conversations, microfilm, magnetic cassette tapes,

computer diskettes, telegrams, books, newspaper articles,

5020747.1
Case 3:20-cv-14957-BRM-DEA Document 1-1 Filed 10/26/20 Page 33 of 44 PagelD: 37

magazines, advertisements, periodicals, bulletins, circulars,
pamphlets, statements, notices, reports, rules, regulations,
directives, orders, teletype messages, e-mail messages, minutes
of meetings, interoffice communications, financial statements,
ledgers, books of account, proposals, prospectuses, offers,
purchase orders, receipts, working papers, desk calendars,
computer calendars, appointment books, diaries, time sheets,
logs, movies, tapes for visual or audio reproduction, recordings
or materials similar to any of the foregoing, however
denominated, and including writings, drawings, graphs, charts,
photographs, data processing results, printouts, and
computations (both in existence and stored in memory
components), and other compilations from which information can
be obtained or translated, if necessary, through detection
devices into reasonably usable form. THE TERM “DOCUMENT”
INCLUDES ALL COPIES OF A DOCUMENT WHICH CONTAIN ANY ADDITIONAL
WRITING, UNDERLINING, NOTES, DELETIONS OR ANY OTHER MARKINGS OR
NOTATIONS, OR ARE OTHERWISE NOT IDENTICAL COPIES OF THE
ORIGINAL.

6. The term “video” as used herein refers to any visual
or audiovisual recording however stored. Where a video is
responsive to one of the following requests, you are requested
to produce said video ie the format in which it is kept in the
ordinary course of business. If this is not possible, you are
requested to produce the recording in a reasonably usable
format.

DOCUMENTS TO BE PRODUCED

1. Any documents referred to, or alleged to give rise to
any claim in the complaint.

2. Any documents identified in, or relied upon by

Defendant(s) in answering discovery requests of any party.

5020747.1
Case 3:20-cv-14957-BRM-DEA Document 1-1 Filed 10/26/20 Page 34 of 44 PagelD: 38

3. All written or recorded statements from any party or

witness related to the case.

4, Any document containing an admission on the part of
any party.

5. All photographs related to any issue in the case.

6. All video recordings however stored related to any

issue in the case.

cn All computer disks and/or data or files containing
digital images related to any issue in the case.

8. All police reports related to the case.

D All investigative reports related to the case.

10. All notes, documents, or diaries generated by
Defendant(s) which arose from or are related to the case.

11. All notes, drawings, sketches, plats, diagrams or
blueprints related to any issue in the case.

12. Any document, handbook, manual or treatise setting
forth any duty, standard or principle related to any issue in
the case.

13. Any motor vehicle summons issued to any party.

14. Any insurance policy providing coverage to
Defendant(s) for any issue in the case.

15. Any document or form submitted to any insurance
company as a result of the incident giving rise to the case.

16. Any newspaper or magazine article related to or about
any issue in the case.

17. Any document or form submitted to, or received from,
any person or entity for the purpose of obtaining payment or
coverage for any property loss related to the case.

18. If you allege any of the injuries Plaintiff contends
were caused by the incident in issue were not caused by

incident/accident, please produce the following documents:

5020747.1

 

 
Case 3:20-cv-14957-BRM-DEA Document 1-1 Filed 10/26/20 Page 35 of 44 PagelD: 39

a. all medical reports and documents upon which you
rely;
b. copies of any and all pleadings, interrogatories,

deposition or trial transcripts, or any other
records upon which upon you will rely.

19. If you allege the Plaintiff has been involved in any
previous or subsequent accidents or incidents or sustained any
previous or subsequent injuries to those in question, please
produce the following:

a. copies of all medical reports and documents upon
which you will rely;

b. copies of any and all pleadings, interrogatories,
deposition or trial transcripts, or any other
records upon which you will rely.

20. If you intend to utilize a seat belt defense, please
produce a copy of your expert's report including but not limited
to all raw data, all calculations, all computer programs, all
engineering studies, said expert's curriculum vitae, any and all
standards, and all treaties upon which said expert will rely.

21. If you intend to rely upon any journals, and/or
medical or scientific treatises, produce the following:

a. If you intend to cross-examine any of the
Plaintiff's experts by use of any medical or
scientific treatises, or any treatises please attach
copies of said documents.

b. If any of your expert witnesses intend to rely upon
any medical or scientific treatises or any treatises
or any publications and/or periodicals during direct
or re-direct testimony, please attach copies of said
documents.

22. If you allege the Plaintiff made any written

admissions or declarations against interest as to the happening

7
5020747.1
Case 3:20-cv-14957-BRM-DEA Document 1-1 Filed 10/26/20 Page 36 of 44 PagelD: 40

of the accident or the injuries sustained in the accident,
please produce copies of any documents containing such
admissions or declarations against interest.

23. If you allege that any of the Plaintiff's medical
treatment was unnecessary, unreasonable or not related to the
accident/incident forming the basis of this complaint, please
attach copies of all documentation upon which you will rely to
Support these allegations.

24. If Plaintiff is asserting a lost wage claim or loss of
income and you allege that the Plaintiff was not disabled for
any of the period of time claimed, please attach copies of any
documentation upon which your allegation is based.

25. If you allege that Plaintiff had any pre-existing
medical condition, please attached copies of any medical
records, reports and/or bills or any other documentation upon
which you intend to rely to support this allegation.

26. Please attach copies of all defense medical
examinations.

27. Please attach copies of any medical examinations

performed at the request of any person or entity not a party to

this matter.

28. Please attach copies of all written witness
statements.

29. Please produce copies of any and all statements taken
from any of your employees as a result of this accident.

30. Please produce copies of all statements taken by you,
or anyone acting on your behalf or by any party to this action
regarding the happening of this accident.

31. Please attach copies of any reports made to anyone
concerning the incident which is the subject matter of this

suit.

5020747.1
Case 3:20-cv-14957-BRM-DEA Document 1-1 Filed 10/26/20 Page 37 of 44 PagelD: 41

a

32. If you allege that this accident was caused in part or
in whole by any mechanical failure or defect of any of the
vehicles involved in the accident please attach copies of all
documents supporting said allegation.

33. Provide a copy of all medical files, hospital records,
doctor, chiropractor, physical therapist, treatment notes,
records or documents related to Plaintiff's injuries in this
case.

34. Provide a copy of all diagnostic test results, such as
x-rays, CAT scans, EMG’s and MRI’s related to Plaintiff’s
injuries in the case.

35. Provide a copy of all legal files related to other
personal injury litigation in which Defendant has been involved
in the past ten (10) years either as a Plaintiff or a Defendant,
including all pleadings, discovery responses and deposition
transcripts of Defendant or any of his/her medical experts.

36. Provide a copy of all letters or documents used to
retain or correspond with any expert in the case.

37. Provide a copy of all documents provided to any expert
in the case.

38. Provide a copy of all documents received from any
expert in the case.

39. Provide a copy of all reports received from any expert
in the case.

40. Provide a professional resume or curriculum vitae for
all experts in the case.

41. Provide a copy of all texts, treatises, professional
articles or other authoritative material which was relied upon
by any expert in formulating an opinion about any issue in the

case.

5020747.1
Case 3:20-cv-14957-BRM-DEA Document 1-1 Filed 10/26/20 Page 38 of 44 PagelD: 42

42, Provide a copy of all photographs, videos or digital
images taken by any expert or their staff in relation to the
case.

43. Provide a copy of all deposition transcripts from
other legal proceedings of any party or witness in this case.

44, Provide a copy of any expert report from other legal
proceedings of any expert witness in this case.

45. Provide a copy of all documents related to any arrest
or conviction of any party or witness in this case.

46. Provide a copy of any and all documents which may or
will be issued as an exhibit at trial, arbitration, deposition
or evidentiary hearing in this matter.

47. The full name, current address, phone number, and
statements, whether written, recorded, or otherwise, of any and
all witnesses to this case including any person who may be
called to testify on your behalf.

48. Copies of any and all documents secured by you
regarding this case, whether secured via subpoena,
authorization, or otherwise Specifically including all fruits of
your subpoenas. Accept this and all requests as a continuing
request throughout this litigation.

49. A true copy of the declaration sheet and the actual
policy of insurance in effect for your automobile on the day of
this incident.

90. Defendant shall provide Plaintiff the following in
regards to any surveillance and/or video and/or images taken in
investigation of Plaintiff:

a. Any and all logs that were kept concerning the
filming of the video and/or images;

b. A list of all teams, team members and other
personnel involved in the surveillance and/or
filming of the video and/or images along with the

10
5020747.1
Case 3:20-cv-14957-BRM-DEA Document 1-1 Filed 10/26/20 Page 39 of 44 PagelD: 43

5020747.1

times those individuals were involved in the
videoing/video capturing or editing and the location
of those individuals at the time of the
videoing/video capturing or editing and what those
individuals were instructed to observe;

A list of all people involved in the editing of the
video and/or images along with the times they worked
on said video and/or images and a detailed

description of what they edited to include:

i) Portions of original video, images or data
removed;
ii) Voice-overs
iii) Portions of the video, images or data
clarified;

iv) Any other editing job performed by these
individuals.

A list of all people speaking on the video and/or

images and what times those people were present for

filming or recording or editing;

A description of what is contained on the videos,

disks, videotapes, electronic media or data, and/or

other stored images;

An explanation of what is contained in the videos,

disks, videotapes, and/or other stored images;

A detailed explanation of what the Defendant claims

is shown by the videos, disks, videotapes,

electronic media or data, and/or other stored

images.

A labeled set of video and/or images files with each

video and/or image file named according to its

contents.

11
Case 3:20-cv-14957-BRM-DEA Document 1-1 Filed 10/26/20 Page 40 of 44 PagelD: 44

A list of all people associated with the
Surveillance, filming, capturing, recording,
editing, production, viewing, delivery, and
otherwise involved in any manner with the videos,
disks, videotapes, and/or other stored images
recorded and when each person was involved with said
recordings and what they did with or to said
recordings.

A list of all the equipment used in the filming or
recording of the video and/or images including the
model numbers of such equipment.

All invoices, billing, charges and receipts
regarding the payment and billing for any and all
surveillance effort including but not limited to
invoices, canceled drafts, proof of payment, bills,
fee schedules, reimbursements for mileage, expenses,
and equipment.

Unedited/un-redacted copies of the Original videos,
disks, videotapes, media, data, and/or other stored

images, video, and Surveillance logs.

SZAFERMAN, LAKIND, BLUMSTEIN
& BLADER, P.C.
Attorneys for Plaintiff

By: /s/ Stuart A Tucker

Stuart A. Tucker, Esquire

Dated: September 22, 2020

5020747.1

12
Case 3:20-cv-14957-BRM-DEA Document 1-1 Filed 10/26/20 Page 41 of 44 PagelD: 45

SZAFERMAN, LAKIND, BLUMSTEIN & BLADER, P.C.
By: Stuart A. Tucker, Esq., NJAID# 047561991

A Professional Corporation
Quakerbridge Executive Center

101 Grovers Mill Road, Suite 200

Lawrenceville, New Jersey 08648
(609) 275-0400, Facsimile (609)

275-4511

Attorneys for Plaintiff, Ronald Godbolt

 

RONALD GODBOLT,
Plaintiff,
vs.

CARLOS L. SANTANA, UNITED
STATES POSTAL SERVICE,
JOHN/JANE DOE 1-100, ABC
CORPORATION 1-100, and XYZ
PARTNERSHIP 1-100,
representing one or more
fictitious individuals or
entities, individually,
jointly, and severally,
JOHN/JANE DOE 101-200, ABC
CORPORATION 101-200, and xyYZ
PARTNERSHIP 101-200,
representing one or more
fictitious persons or
entities consisting of
Directors, Officers,
Principals, Partners, Boards,
Board Members or
Representatives or Agents,
individually, jointly, and
severally,

Defendants.

SUPERIOR COURT OF NEW JERSEY
LAW DIVISION - MERCER COUNTY

DOCKET NO:

Civil Action

PLAINTIFF’S DEMAND FOR
DISCOVERY OF INSURANCE

Demand is hereby made that you disclose to the undersigned

whether there are any insurance agreements or policies under

which any person or firm carrying on an insurance business may

be liable to satisfy part or all of a judgment which may be

entered in this action or to indemnify or reimburse for payments

made to satisfy the judgment.

5020747.1
Case 3:20-cv-14957-BRM-DEA Document 1-1 Filed 10/26/20 Page 42 of 44 PagelD: 46

YES () NO (),

If the answer is "ves" attach a copy of each or in the
alternative State, under oath or certification (a) number (b)
Name and address of insurer or issuer (c) inception and
expiration dates (d)names and addresses of all persons insured
thereunder (e) personal injury limits (f) property damage limits
(g) medical Payment limits (h) name and address of person who
has custody and possession thereof (i) where and when each

policy or agreement can be inspected and copied.

SZAFERMAN, LAKIND, BLUMSTEIN
& BLADER, P.C,
Attorneys for Plaintiff

By: /s/_ Stuart A Tucker

Stuart A. Tucker, Esquire

Dated: September 22, 2020

5020747.1
Case 3:20-cv-14957-BRM-DEA Document 1-1 Filed 10/26/20 Page 43 of 44 PagelD: 47

Civil Case Information Statement

Case Details: MERCER | Civil Part Docket# L-001675-20

Case Caption: GODBOLT RONALD Vs SANTANA Case Type: AUTO NEGLIGENCE-PERSONAL INJURY (VERBAL
CARLOS THRESHOLD)

Case Initiation Date: 09/22/2020 Document Type: Complaint with Jury Demand

Attorney Name: STUART A TUCKER Jury Demand: YES - 6 JURORS

Firm Name: SZAFERMAN LAKIND BLUMSTEIN & BLADER Is this a professional malpractice case? NO

PC Related cases pending: NO

Address: 101 GROVERS MILL RD SUITE 200 If yes, list docket numbers:

LAWRENCEVILLE NJ 08648 Do you anticipate adding any parties (arising out of same
Phone: 6092750400 transaction or occurrence)? NO

Name of Party: PLAINTIFF : GODBOLT, RONALD

Name of Defendant's Primary Insurance Company Are sexual abuse claims alleged by: RONALD GODBOLT? NO

(if known): Unknown

THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE

CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION

Do parties have a current, past, or recurrent relationship? NO
If yes, is that relationship:
Does the statute governing this case provide for payment of fees by the losing party? NO

Use this space to alert the court to any special case characteristics that may warrant individual
management or accelerated disposition:

Do you or your client need any disability accommodations? NO
If yes, please identify the requested accommodation:

Will an interpreter be needed? NO
If yes, for what language:

Please check off each applicable category: Putative Class Action? NO Title 59? NO Consumer Fraud? NO

| certify that confidential personal identifiers have been redacted from documents now submitted to the
court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

09/22/2020 /s! STUART A TUCKER
Dated Signed
Case 3:20-cv-14957-BRM-DEA Document 1-1 Filed 10/26/20 Page 44 of 44 PagelD: 48
